Per Curiam,
This appeal by Edward Seifert is from the decree distributing the fund raised by the sale of J. B. Beam and Polly Beam’s real estate on executions of D. J. Smyers and others.
An examination of the record with special reference to the assignments of error has failed to satisfy us that either of them should be sustained.
So far as the constitutionality of the act of May 18, 1887, is involved, that question has been settled by opinion just filed in Purvis et al. v. Ross, No. 36 of this term. [Reported above, page 20.]
Decree affirmed and appeal dismissed, with costs to be paid by the appellant, Edward Seifert.